United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2456
                        ___________________________

                         Juana Marina Mendoza-Zacarias

                             lllllllllllllllllllllPetitioner

                                           v.

          Monty Wilkinson, Acting Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                            Submitted: March 3, 2020
                              Filed: March 8, 2021
                                  [Unpublished]
                                 ____________

Before GRASZ, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.




      1
       Monty Wilkinson is serving as Acting Attorney General of the United States,
and is substituted as respondent pursuant to Federal Rule of Appellate Procedure
43(c).
       Guatemalan native and citizen Juana Mendoza-Zacarias petitions for review
of a Board of Immigration Appeals (BIA) order dismissing her appeal from an
immigration judge’s decision denying her asylum, withholding of removal, and relief
under the Convention Against Torture (CAT). Initially, we find that the IJ properly
exercised jurisdiction over Mendoza-Zacarias’s application, because while she was
an unaccompanied alien child (UAC) when she entered the United States, by the time
she filed her I-589 application she had turned 18, and thus was no longer a UAC. See
Harmon v. Holder, 758 F.3d 728, 733-35 (6th Cir. 2014) (discussing initial-
jurisdiction provision under Trafficking Victims Protection Authorization Act).2

       Upon careful consideration of the record, we find that Mendoza-Zacarias has
not demonstrated that the evidence was so compelling that no reasonable factfinder
could fail to find in her favor. See Chen v. Mukasey, 510 F.3d 797, 800 (8th Cir.
2007) (standard of review). Specifically, the events she described did not amount to
past persecution, see Shoaira v. Ashcroft, 377 F.3d 837, 844 (8th Cir. 2004)
(persecution is extreme concept, including infliction or threat of death, torture or
injury to one’s person or freedom; low-level intimidation or harassment does not rise
to level of persecution); see also Al Yatim v. Mukasey, 531 F.3d 584, 588-89 (8th
Cir. 2008) (difficulties from generalized crime typically do not qualify as
persecution); and she relied on the same incidents to claim she feared future
persecution, see Cano v. Barr, 956 F.3d 1034, 1040 (8th Cir. 2020) (just as reasons
were insufficient to show past persecution, they were insufficient to show well-
founded fear of future persecution). Further, she merely speculated, without offering
any evidence, that there was a nexus between the described incidents and her
indigenous ancestry. See Perez-Rodriguez v. Barr, 951 F.3d 972, 974 (8th Cir. 2020)
(to qualify for asylum, petitioner must show that protected ground was, or will be, at

      2
        We do not address the other jurisdictional challenge Mendoza-Zacarias raises,
as it was not administratively exhausted. See Juarez Chilel v. Holder, 779 F.3d 850,
855 (8th Cir. 2015) (failure to raise issue before agency constitutes failure to exhaust
administrative remedies and deprives this court of jurisdiction to consider it).

                                          -2-
least one central reason for persecuting her). Because she did not satisfy her burden
of proof for asylum, she necessarily failed to satisfy the more rigorous standard for
withholding of removal. See Al Tawm v. Ashcroft, 363 F.3d 740, 744 (8th Cir. 2004)
(recognizing more rigorous standard). Finally, because she relied on the same
evidence for her asylum, withholding-of-removal, and CAT claims, her CAT claim
also failed. See Arevalo-Cortez v. Lynch, 829 F.3d 1022, 1027 (8th Cir. 2016) (to
receive CAT relief, Guatemalan petitioner had to show that it was more likely than
not she would be tortured if removed to Guatemala). The petition for review is
denied.
                        ______________________________




                                        -3-